EXHIBIT 99.2 HELIX WIND, INC. FINANCIAL STATEMENTS September 30, 2008 and 2007 INDEX TO FINANCIAL STATEMENTS Balance Sheets 1 Statements of Operations 2 Statements of Stockholders’ Deficit 3 Statements of Cash Flows 4 Notes to Financial Statements 6 HELIX WIND, INC. BALANCE SHEETS September 30, 2008 and 2007 2008 2007 ASSETS CURRENT ASSETS Cash $ 336,514 $ 11,817 Related party receivable 3,356 6,102 Inventory 8,095 – Prepaid Inventory 77,267 – Prepaid NRE Tooling 21,734 – Prepaid expenses 8,445 – Total current assets 455,411 17,919 EQUIPMENT, net 140,794 15,160 PATENTS 18,928 18,928 Total assets $ 615,133 $ 52,007 LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ 186,890 $ 78,072 Accrued compensation 136,934 74,000 Accrued interest 85,005 – Accrued taxes 9,659 – Deferred revenue 156,592 1,000 Related party payable 38,662 − Convertible notes payable to related party 362,633 – Convertible notes payable 1,322,180 − Total current liabilities 2,298,555 153,072 CONVERTIBLE NOTES PAYBLE TO RELATED PARTY, NET OF CURRENT PORTION 15,000 − CONVERTIBLE NOTES PAYBLE, NET OF CURRENT PORTION 42,000 − Total liabilities 2,355,555 153,072 SHAREHOLDERS’ DEFICIT Common stock, $0.50 Par value, 1,000,000 shares authorized, 1,000,000 shares issued and outstanding as of September 30, 2008 and 2007, respectively 500,000 500,000 Discount on common stock issued to founders (389,900 ) (389,900 ) Additional paid in capital 165,000 165,000 Accumulated deficit (2,015,522 ) (376,165 ) Total shareholders’ deficit (1,740,422 ) (101,065 ) Total liabilities and shareholders’ deficit $ 615,133 $ 52,007 Page 1 The accompanying notes are an integral part of these financial statements. HELIX WIND, INC. STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2008 and 2007 2008 2007 REVENUE $ 4,500 $ – OPERATING EXPENSES Research and development 252,492 85,299 Sales and marketing 143,265 – General and administrative 849,401 266,509 Total operating expenses 1,245,158 351,808 LOSS FROM OPERATIONS (1,240,658 ) (351,808 ) OTHER INCOME (EXPENSE) Interest income 1,307 972 Interest expense (83,716 ) – Total other income (expense) (82,409 ) 972 LOSS BEFORE PROVISION FOR INCOME TAXES (1,323,067 ) (350,836 ) PROVISION FOR INCOME TAXES – – NET LOSS $ (1,323,067 ) $ (350,836 ) Basic and diluted net loss per share attributable to common stockholders $ (1.77 ) $ (0.50 ) Weighted average number of common shares outstanding 747,945 708,110 Page 2 The accompanying notes are an integral part of these financial statements. HELIX WIND, INC. STATEMENTS OF STOCKHOLDERS’ DEFICIT For the Nine Months Ended September 30, 2008 and 2007 Common Stock Discount on Common Additional Paid-In Accumulated Shares Amount Stock Capital Deficit Total BALANCE – December 31, 2007 1,000,000 $ 500,000 $ (389,900 ) $ 165,000 $ (692,455 ) $ (417,355 ) Net income (loss) – (1,323,067 ) (1,323,067 ) BALANCE – September 30, 2008 1,000,000 $ 500,000 $ (389,900 ) $ 165,000 $ (2,015,522 ) $ (1,740,422 ) Page 3 The accompanying notes are an integral part of these financial statements. HELIX WIND, INC. STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2008 and 2007 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,323,067 ) $ (350,836 ) Adjustments to reconcile net loss to net cash used in operations: Depreciation 12,391 1,312 Issuance of convertible notes payable for services 107,300 − Increase (decrease) in: Related party receivable − (5,602 ) Inventory (8,095 ) – Prepaid inventory (77,267 ) – Prepaid NRE tooling (21,734 ) – Prepaid expenses 3,109 8,000 Accounts payable 21,731 65,475 Accrued compensation 136,934 74,000 Accrued interest 83,716 – Accrued other liabilities (33,429 ) (24,000 ) Accrued taxes 9,659 – Deferred revenues 155,592 1,000 Related party payable (51,915 ) (572 ) Net cash used in operating activities (985,075 ) (231,223 ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on equipment (134,333 ) (16,472 ) Patents – (18,003 ) Net cash used in investing activities (134,333 ) (34,475 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of convertible notes payable to related party 238,633 – Proceeds from issuance of convertible notes payable 1,214,880 – Proceeds from issuance of common stock – 500,000 Discount on issuance of common stock – (389,900 ) Additional paid in capital – 165,000 Net cash provided by financing activities 1,453,513 275,100 NET INCREASE IN CASH 334,105 9,402 CASH BALANCE – beginning of period 2,409 2,415 CASH BALANCE – end of period $ 336,514 $ 11,817 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES Conversion of accrued compensation to convertible notes payable to related party $ 124,000 $ − Page 4 The accompanying notes are an integral part of these financial statements. HELIX WIND, INC. NOTES TO FINANCIAL STATEMENTS September 30, 2008 and 2007 1.ORGANIZATION Helix Wind, Inc. (the “Company” or “Helix Wind”) was incorporated under the laws of the State of Nevada on September 12, 2006 (Inception) and the Company’s headquarters are located in San Diego, California. Helix Wind is engaged in the alternative energy business offering a paradigm breaking distributed power technology platform designed to produce electric energy from the wind. Since its inception, the Company has primarily been engaged in the research and development of its proprietary products. The Company has commenced the outsourcing process to manufacture its products and has received purchase orders from customers in the nine months ended September 30, 2008. The Company recorded $4,500 of revenue from three feasibility studies but no revenue from product sales has been recognized as the Company has not shipped products to its customers as of September 30, 2008. The Company utilizes two distinct distribution channels to market and sell its products: i) direct sales to end users and installers and ii) indirect or channel sales with resellers domestically and internationally. 2.BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), and do not include all the notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation of the financial statements have been included.
